02 / 07 / 2018 16:22 FA X                                                                                                           ~   004 / 004
                   Case 1:15-cv-03110-RWS Document 159 Filed 02/08/19 Page 1 of 1


                                                                         -    -~------·-·---~ . . .. -~--- .-~,- .-_::::..~-- -~
                                                                             -1-r.-,. ..,         'Y\'.f                       ~

                                                                             - · .... .1   l.> ·'· ~ t.                        ,,


         UNITED ST ATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK


           TAE H. KIM, YOUNG M. CHOI, DONG M.
          JU, HONG :S. KIM, YOON C. KIM, CHUL
          G. PARK. JN H. PARK. EUTEMIO
          MORALES .. ZHE Y. SHEN, JONG H. SONG,
          and R. JULIAN VENTURA,                             Civil Action No. 15-CV-3110 (RWS)

                                    Plaintiffs,
                  - versus -

          JI SUNG YOO a.k.a. JISUNG YOO a.k.a, JI              JUDGMENT
          S. YOO a.k.c;1 .. JAY YOO, SANDRA YOO
          ak.a SANDRA YEAR KUM YOO a.k.a.
          YEAR KUM YOO, SAMUEL D. YOO, and
          CAROLYN YOO,

                                   Defendants.



                 It is h1~reby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

         this Court's "Opinion and Order" dated April 17, 2018, and in this Court's "Opinion" dated

         January 29, 2Jl9, the Court finds that Plaintiffs collectively shall recover a total of $264,627.00

         for attorneys• fee and $25,938.07 in costs collectible from Ji Sung Yoo a.k.a. Jisung Yoo a.k.a. Ji

         S. Yoo a.k.a. Jay Yoo, and Sandra Yoo a.k.a Sandra Year Kum Yoo a.k.a. Year Kum Yoo,

         jointly and severally.

         Dated: New York, New York

                February~         2019


                                                                  RO
